  334 NLRB No. 71 1 NOTICE:  This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Metro Detroit Valet Parking, Inc.; Greektown Casino LLC and Joint Council 43, International Broth-erhood of Teamsters, AFLŒCIO. Case 7ŒCAŒ43633 July 11, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS          LIEBMAN AND WALSH Upon a charge and an amended charge filed by the Un-ion on January 3 and February 15, 2001, the Acting Gen-eral Counsel of the National Labor Relations Board is-sued a complaint on March 22, 2001 against Metro De-troit Valet Parking, Inc. (Respondent Metro) and Greek-town Casino LLC (Respondent Casino).  The complaint alleges that Respondent Metro has violated Section 
8(a)(1) and (3) of the National Labor Relations Act, and that Respondent Casino is a successor to Respondent Metro and is jointly liable with Respondent Metro for affirmatively remedying the alleged unfair labor prac-tices pursuant to Golden State Bottling Co. v. NLRB, 414 U.S. 168 (1973).  On April 10, 2001, Respondent Casino filed an answer to the complaint.  Although properly served copies of the charges and complaint, Respondent Metro failed to file an answer. On May 18, 2001, the Acting General Counsel filed a Motion for Partial Summary Judgment with the Board, regarding the complaint allegations concerning Respon-dent Metro.1  On May 25, 2001, the Board issued an or-der transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  
Respondent Metro filed no response.  The allegations in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Partial Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause 
is shown.  In addition, the complaint affirmatively notes that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered                                                                  1 The General Counsel does not seek summary judgment against Re-spondent Casino, and we do not pass on whether it is liable for Respon-dent Metro™s unfair labor practices.  See B/E Aerospace, 323 NLRB 604 (1997). admitted.  Further, the undisputed allegations in the Mo-tion for Partial Summary Judgment disclose that the Re-gion, by letter dated April 25, 2001, notified Respondent Metro that unless an answer were received by May 2, 2001, a Motion for Default Summary Judgment would be filed.  To date, Respondent Metro has not filed an an-swer. In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the Acting General Counsel™s Motion for Partial Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, Respondent Metro, a Michigan corporation with an office and place of business at 719 Griswold Street, Detroit, Michigan, has been engaged in the furnishing of valet automobile parking services.  At all material times, Respondent Metro has maintained a place of business at 400 Monroe Street, Detroit, Michi-gan (at Respondent Casino™s site) (the Monroe facility), which is the only facility involved in this proceeding. Based on a projection of its operations since about No-vember 10, 2000, at which time Respondent Metro commenced its operations at the Monroe facility, Re-spondent Metro, in conducting its business operations described above, would annually have provided services valued in excess of $50,000 to Respondent Casino.  At all material times, Respondent Casino, a Michigan corporation with an office and place of business at the Monroe facility has been engaged in the operation of a gambling casino. Based on a projection of its operations since about No-vember 10, 2000, at which time Respondent Casino commenced its operations, Respondent Casino, in con-ducting its business operations described above, will an-nually derive gross revenues in excess of $500,000 and will annually purchase and receive at its Monroe facility goods valued in excess of $5000 directly from points 
outside the State of Michigan. We find that, at all material times, Respondent Metro has been an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act, and that Joint Council 43, International Brotherhood of Team-sters, AFLŒCIO (the Union) has been a labor organiza-tion within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES At all material times, the following individuals held the positions set forth opposite their names and have been supervisors of Respondent Metro within the mean-ing of Section 2(11) of the Act, and agents of Respon- DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2 dent Metro within the meaning of Section 2(13) of the Act.  Myron Hooker  General Manager Bernie DeSantis Supervisor  On about December 30, 2000, Respondent Metro, by and through its agent Bernie DeSantis, discharged its Monroe facility employee Ronnie Peter.  Respondent Metro discharged Peter because of his support for, and activities and sympathies on behalf of, the Union, and to discourage employees from engaging in these and other protected concerted activities. CONCLUSION OF LAW By the acts and conduct described above, Respondent Metro has discriminated in regard to the hire or tenure or terms or conditions of employment of its employees, thereby discouraging membership in a labor organization in violation of Section 8(a)(3) and (1).  The unfair labor practice described above affects commerce within the meaning of Section 2(6) and (7) of the Act. REMEDY Having found that Respondent Metro has engaged in certain unfair labor practices, we shall order it to cease and desist and to take certain affirmative action designed to effectuate the policies of the Act.  Specifically, having found that Respondent Metro has violated Section 8(a)(3) and (1) by discharging Ronnie Peter, we shall order Respondent Metro to offer Peter full reinstatement to his former job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to his seniority or any other rights or privileges previously en-joyed.  Further, we shall order Respondent Metro to make Peter whole for any loss of earnings and other benefits suffered as a result of the discrimination against him.  Backpay shall be computed in accordance with F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987).  Respondent Metro also shall be required to remove from its files any reference to Peter™s unlawful discharge, and to notify Peter in writing that this has been done and that the discharge will not be used 
against him in any way. ORDER The National Labor Relations Board orders that the Respondent, Metro Detroit Valet Parking, Inc., Detroit, Michigan, its officers, agents, successors, and assigns, shall 1.Cease and desist from (a) Discharging or otherwise discriminating against employees because they support a union or engage in union or protected concerted activities. (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2.  Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days from the date of this Order, offer Ronnie Peter full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other rights or privileges previously enjoyed. (b) Make Ronnie Peter whole for any loss of earnings and other benefits suffered as a result of his unlawful discharge, in the manner set forth in the remedy section of this decision. (c) Within 14 days from the date of this Order, remove from its files any reference to the unlawful discharge of Ronnie Peter, and within 3 days thereafter, notify him in writing that this has been done and that the unlawful dis-charge will not be used against him in any way. (d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all payroll records, social security payment re-cords, timecards, personnel records and reports, and all other records, including an electronic copy of such re-cords if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order. (e) Within 14 days after service by the Region, post at its facility in Detroit, Michigan, copies of the attached notice marked ﬁAppendix.ﬂ2  Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced or covered by any other material.  In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since December 30, 2000. (f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-                                                                 2 If this Order is enforced by a judgment of a United States Court of Appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ  METRO DETROIT VALET PARKING, INC. 3 testing to the steps that the Respondent has taken to comply.    Dated, Washington, D.C.  July 11, 2001   Peter J. Hurtgen,                           Chairman   
Wilma B. Liebman,                        Member   
Dennis P. Walsh,                            Member   (SEAL)          NATIONAL LABOR RELATIONS BOARD  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  WE WILL NOT discharge or otherwise discriminate against you because you support a union or engage in union or protected concerted activities. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL , within 14 days from the date of the Board™s Order, offer Ronnie Peter full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed. WE WILL make Ronnie Peter whole for any loss of earnings and other benefits suffered as a result of his unlawful discharge, with interest. WE WILL, within 14 days from the date of the Board™s Order, remove from our files any reference to the unlaw-ful discharge of Ronnie Peter, and WE WILL, within 3 days thereafter, notify him in writing that this has been done and that the unlawful discharge will not be used 
against him in any way. METRO DETROIT VALET PARKING, INC.  